—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about May 5, 1994, which, inter alia, denied defendant-appellant’s cross motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
We agree with the IAS Court that material issues of fact exist with respect to whether any negligence on the part of defendant-appellant was a proximate cause of the infant plaintiff’s injury. Summary judgment is a drastic remedy and should not be granted where the opposing party is able to "show facts sufficient to require a trial of any issue of fact” *259(CPLR 3212 [b]; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067). Concur—Ellerin, J. P., Wallach, Ross, Asch and Mazzarelli, JJ.